Citation Nr: 1000099	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for dementia, 
Alzheimer's type.  

4.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had verified active duty from January 1945 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD, 
hypertension, dementia, and coronary artery disease.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented of a current 
diagnosis of PTSD, or of a nexus between PTSD or any current 
psychiatric disability, and military service, or any disease, 
injury, or incident therein.  

2.  Competent evidence has not been presented establishing 
onset of hypertension during military service, or within a 
year thereafter.  

3.  Competent evidence has not been presented establishing 
onset of dementia, Alzheimer's type, during military service.  

4.  Competent evidence has not been presented establishing 
onset of coronary artery disease during military service, or 
within a year thereafter.  

CONCLUSIONS OF LAW

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

2.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

3.  Entitlement to service connection for dementia, to 
include Alzheimer's type, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

4.  Entitlement to service connection for coronary artery 
disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual History

The Veteran originally served with the Recognized Guerrillas 
beginning in January 1945, and service treatment records from 
January until October 1945 are not available.  In October 
1945, he was afforded physical examination for entrance into 
regular military service.  He was noted to have a systolic 
heart murmur since age 1.  For this reason, he was found to 
be unfit for military service due to a mitral insufficiency.  
In October 1945, the Veteran was hospitalized for diarrhea 
and acute dyspepsia.  He was given treatment and medication, 
and was discharged after three days.  In November 1945, he 
was examined for service separation, at which time no current 
abnormalities were noted.  Service personnel records confirm 
the Veteran served as part of the medical corps during his 
military service.  

Cardiac catheterization was afforded the Veteran at a private 
facility in May 2002.  He had previously been diagnosed with 
angina pectoris and abnormal thallium.  

A September 2004 statement was received from G.D.M., M.D., 
indicating he treated the Veteran in February 2000, and 
diagnosed generalized anxiety disorder.  Also in September 
2004, a statement was received from R.A.C, M.D., who stated 
he treated the Veteran for hypertension in December 1999, 
when his blood pressure reading was 170/100.  Finally, M.W.C. 
M.D., also filed a September 2004 statement detailing the 
Veteran's recent medical history.  Dr. C. stated the Veteran 
had angina with moderate right coronary artery stenosis, 
post-operative cardiac catheterization in May 2002.  Other 
diagnoses included hypertension and hyperlipidemia, and he 
was receiving ongoing treatment for these disabilities.  

In a December 2004 written statement, N.D.R., M.D., stated he 
had treated the Veteran since August 2001 for hypertension, 
aortic stenosis, insomnia, osteoarthritis, peripheral 
vascular disease, and a prior history of obstructive sleep 
apnea.  For these disabilities, the Veteran has been 
prescribed medication and afforded routine follow-up.  
Subsequent treatment records from Dr. R. confirm the Veteran 
has also been treated for coronary artery disease and 
hypertension by Dr. R.

Dr. R.A.C. filed a second statement in May 2005, indicating 
he had previously treated the Veteran from 1985 to 1990.  He 
first diagnosed hypertension in 1985, and angina in 1986.  

In June 2005, G.A.D. filed an affidavit stating he served 
with the Veteran in 1945, and at that time, he exhibited 
signs of "stress and trauma."  

An August 2005 statement was received from B.P.D., M.D., who 
diagnosed the Veteran with anxiety and insomnia secondary to 
anxiety.  In October 2005, P.J.D., M.D., diagnosed 
depression, hypertension, and renal insufficiency, and a 
November 2005 statement from A.C.C., M.D. confirmed a 
diagnosis of Alzheimer's disease.  

The Veteran was afforded VA medical examination in January 
2006.  His claims file was reviewed by the examiner, a VA 
physician and cardiologist, in conjunction with the 
examination.  The examiner noted the Veteran had been 
diagnosed with a mitral insufficiency many years prior during 
military service, rendering him unfit for such service, but 
on physical examination the examiner could find nothing 
suggesting mitral regurgitation.  The examiner found it 
possible that this was a misdiagnosis, because it would be 
"very unusual to have significant mitral regurgitation [. . 
.] and to never have complications."  While the examiner 
confirmed current ischemic heart disease and coronary artery 
disease, with mild aortic and left carotid stenosis, he found 
no connection between these disorders and military service.  

II.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  A VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In June 2005 and October 2005 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Admittedly, 
neither of these letters provided him with the general 
criteria for the assignment of an effective date and initial 
rating; however, because the Veteran has not been granted 
service connection for any disability claimed herein, any 
question regarding the effective dates and initial ratings to 
be assigned is essentially moot, and any failure of notice 
therein can be no more than harmless error.  Id.  

The Board next notes that, in the present case, complete 
initial notice was issued prior to the January 2006 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  He has also been afforded a VA medical examination 
in January 2006.  The Board is not aware, and the Veteran has 
not suggested the existence of, any additional pertinent 
evidence not yet received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
Veteran's service connection claims for dementia and PTSD.  
However, the Board finds that the record, which does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As 
outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  As will be discussed below, there is no valid 
diagnosis of PTSD, there was no notation of any psychiatric 
disability during service or within a year of discharge.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  Thus, adjudication of his claims at 
this time is warranted.  

III.  Analysis

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
awarded for certain disabilities, such as psychoses, 
hypertension, valvular heart disease, and arteriosclerosis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  During the pendency of this 
appeal, 38 C.F.R. § 3.384 was added to further define 
"psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. 
§ 3.384 (effective August 28, 2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

PTSD and Psychiatric Disorders

The Veteran contends he was exposed to combat during military 
service, and while serving as a medic, he handled dead and 
wounded soldiers.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat requires that 
the Veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If the VA determines the Veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or written statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the U.S. Court of Appeals for 
Veterans Claims (Court) stated, "If the Veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors").  If, however, the Veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  In the present case, the 
Veteran's DD-214 is negative for award of the Combat 
Infantryman's Badge, Purple Heart Medal, or similar award 
indicative of participation of combat; thus, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Central to any service connection claim is a current 
diagnosis of the claimed disorder.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed condition at any time during the claim, that holding 
would not be applicable.  

In the present case, while the Veteran has been diagnosed 
with depression, generalized anxiety disorder, and insomnia, 
the medical evidence of record does not reflect a diagnosis 
of PTSD.  In the absence of such a diagnosis, service 
connection for PTSD must be denied.  See Gilpin, supra.  In 
so deciding, the Board is cognizant of the recent holding of 
the Court in Clemons v. Shinseki [23 Vet. App. 1 (2009)].  In 
Clemons, the Court held that a claim for service connection 
may include any disability that may reasonably be encompassed 
by several factors, including the claimant's description of 
the claim, the symptoms the claimant describes and the 
information the claimant submits or that the secretary 
obtains in support of the claim.  Clemons, 23 Vet. App. at 5.  
Applying Clemons to the present case, the record does confirm 
several current diagnoses of psychiatric disabilities other 
than PTSD.  Nevertheless, while the Veteran has been afforded 
such diagnoses as generalized anxiety disorder and 
depression, these are not psychoses within the meaning of 
38 C.F.R. § 3.384.  Moreover, no such diagnosis appears 
within a year of discharge, and no examiner has suggested 
that these disabilities began during military service, or are 
related to an injury or disease in service.  For these 
reasons, the Board finds the preponderance of the evidence is 
against the award of service connection for PTSD, or any 
other psychiatric disability.  

The Veteran himself has alleged that he has a current 
diagnosis of PTSD due to stressors experienced during 
military service.  He has also submitted the statement of 
another service member who allegedly served with him in 1945, 
and indicates the Veteran exhibited stress and trauma during 
military service.  However, as laypersons, they are not 
capable of making medical conclusions; thus, these statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, psychiatric disorders are 
complex disorders which require specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's or his buddy's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for PTSD, as a current 
diagnosis of such a disability, or a nexus linking PTSD to an 
in-service stressor, has not been presented.  Likewise, there 
is no currently diagnosed psychosis, and no currently 
diagnosed psychiatric disability was noted in service, and 
competent evidence does not link any current psychiatric 
disability to military service, to include a disease, injury, 
or incident therein.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

Hypertension and coronary artery disease

The Veteran was afforded physical examination in October 
1945, at which time he was noted to have a mitral 
insufficiency, and was found unfit for military service.  
More recently, he has presented private medical records 
confirming current diagnoses of hypertension, ischemic heart 
disease, cardiac stenosis, angina, and coronary artery 
disease.  A cardiac catheterization was afforded him in May 
2002.  Thus, the Board concedes current diagnoses both of 
hypertension and coronary artery disease.  

Nevertheless, competent evidence of record does not indicate 
these disabilities were incurred during military service, or 
manifested to a compensable degree within a year thereafter.  
On VA medical examination in January 2006, the Veteran was 
examined by a VA physician and cardiologist, and his claims 
file was reviewed.  The examiner noted the Veteran had been 
diagnosed with a mitral insufficiency during military 
service, rendering him unfit for service, but on physical 
examination the examiner could find nothing suggesting mitral 
regurgitation.  The examiner found it possible this was a 
misdiagnosis, because it would be "very unusual to have 
significant mitral regurgitation [. . .] and to never have 
complications."  While the examiner confirmed current 
hypertension and ischemic heart disease and coronary artery 
disease, with mild aortic and left carotid stenosis, he found 
no connection between these disorders and military service.  

The Board also observes that the Veteran's private medical 
records first reflect a diagnoses of hypertension and/or 
coronary artery disease no earlier than 1984, 40 years after 
service separation.  This lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no medical expert has suggested the Veteran's 
hypertension or coronary artery disease began during military 
service or within a year thereafter.  In the absence of 
competent evidence of a nexus between current diagnoses of 
hypertension and coronary artery disease, and a disease or 
injury incurred during military service or within a year 
thereafter, service connection for hypertension and coronary 
artery disease must be denied.  

The Veteran himself has alleged that his hypertension and 
coronary artery disease began during military service, or are 
related therein.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu, 2 Vet. 
App. at 495.  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau, 492 F.3d 1372; see also 
Buchanan, 451 F.3d 1331 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hypertension and coronary artery disease are complex 
disorders which requires specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension or coronary 
artery disease, as these disabilities did not manifest until 
many years after military service, and have not been shown to 
have been incurred during military service, or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361; 
Gilbert, 1 Vet. App. at 55-57.  

Dementia

As an initial matter, the Board notes Alzheimer's disease was 
confirmed by a 2005 note, discussed above, received from Dr. 
A.C.C.  In the absence of evidence to the contrary, the Board 
finds the evidence sufficient to establish a current 
diagnosis of Alzheimer's disease and/or dementia, and such a 
diagnosis is conceded by the Board.  Nevertheless, the Board 
finds no basis in the record to award service connection for 
dementia and/or Alzheimer's disease, as such a disability was 
not incurred during military service, or resulted from a 
disease or injury incurred therein.  

The earliest diagnosis of Alzheimer's disease dates to 2005, 
over 50 years subsequent to service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson, 230 F.3d 1330.  While the 
Veteran's service treatment records are sparse, the records 
available are negative for treatment of any type of 
psychiatric, neurological, or cognitive disorder.  
Additionally, while the Veteran has been treated by several 
private physicians in the recent past for his dementia, none 
have suggested the Veteran incurred dementia during military 
service, or that a nexus exists between such service and his 
current diagnosis many years later.  In the absence of such 
evidence, service connection for dementia, Alzheimer's type, 
must be denied.  

The Veteran himself contends that his dementia began during, 
or is otherwise related to, military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu, 2 Vet. App. at 495.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, dementia and Alzheimer's disease 
are complex disorders which require specialized training for 
a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for dementia, Alzheimer's 
type, as such a disability was not incurred during military 
service, or is related to any incident therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz, 274 F.3d 1361; Gilbert, 1 Vet. App. at 
55-57.  


ORDER

Service connection for acquired psychiatric disability, to 
include PTSD, is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for coronary artery disease 
is denied.  

Entitlement to service connection for dementia, Alzheimer's 
type, is denied.  



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


